NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3258-20

BRIAN SMITH,

          Plaintiff-Appellant,

v.

TOWNSHIP OF SOUTH
HACKENSACK, SOUTH
HACKENSACK FIRE
DEPARTMENT, BRANDON
RECZKOWSKI, ANTHONY
MORENO, and JERRY
D'AMICO,

     Defendants-Respondents.
__________________________

                   Submitted February 8, 2021 – Decided February 18, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-4527-19.

                   Lynch Lynch Held Rosenberg, PC, attorneys for
                   appellant (Joseph Cerra and Neil Weiner, on the briefs).
             Keenan & Doris, LLC, attorneys for respondents (Ian
             C. Doris, of counsel and on the brief; Erdal
             Turnacioglu, on the brief).

PER CURIAM

      N.J.S.A. 34:15-43 provides that "each and every member of a volunteer

fire company doing public fire duty . . . who may be injured in line of duty shall

be compensated" under the Workers' Compensation Act, N.J.S.A. 34:15-1 to -

147. Plaintiff, a volunteer firefighter, was struck by a South Hackensack fire

truck at a time when, as he alleges, the individual defendants were using the

truck to bar hop. Based on those allegations and in eschewing the notion that his

remedy for his injuries lies within the Workers' Compensation Act, plaintiff filed

this action for personal injury damages in the Law Division against South

Hackensack and the other defendants.

      In November 2020 – seventeen months after the filing of the complaint –

defendants moved to dismiss, asserting that the trial court lacked subject matter

jurisdiction, that the Division of Workers' Compensation possessed exclusive

jurisdiction, and that plaintiff's sole remedy was to be found, if at all, within the

Workers' Compensation Act. The motion judge rejected the argument that the

court lacked subject matter jurisdiction but concluded the Division possessed

primary jurisdiction and transferred the matter, pursuant to Rule 1:13-4, to the


                                                                              A-3258-20
                                         2
Division. Plaintiff moved for, but failed to obtain, either reconsideration or leave

to appeal.

      Despite the motion judge's transfer order, the Division's computer system

would not recognize the matter's existence and plaintiff was advised that the

Division would not adjudicate the case unless plaintiff filed a petition for

benefits. Refusing to voluntarily do so, plaintiff moved in the trial court for

reinstatement of his complaint. The judge denied the motion but, after a

conference with counsel, wrote to the Division providing further notification of

her transfer order.

      The Division's supervising judge reconfirmed that the matter would not

be adjudicated unless plaintiff filed a petition for benefits notwithstanding the

transfer order. Plaintiff again moved in the trial court for reconsideration and

the judge again denied relief, this time declaring that she would not reconsider

or reinstate the matter "until both parties cooperate fully to have the threshold

issue properly addressed in the Division." The judge further asserted in her order

that "if [p]laintiff chooses to file a petition to comply with the intent" of the

prior orders, plaintiff would also be entitled to state in the petition that it "is

filed under [c]ourt direction" and its filing would not be deemed an admission.




                                                                              A-3258-20
                                         3
      Plaintiff instead filed a notice of appeal. After communications with our

clerk's office about the finality of the trial court proceedings, plaintiff moved in

this court for a determination about the appealability of the trial court order

transferring the matter to the Division. We resolved the question by ruling that

even if the order was interlocutory, we would have granted leave to appeal. We

also accelerated the appeal.

      We conclude that the invocation of the primary jurisdiction doctrine was

a mistaken exercise of the judge's discretion. Our Supreme Court recognizes that

while the Division often must consider its own jurisdiction and decide when an

occurrence takes place in or outside the course of employment so too the

superior court has jurisdiction "to determine the existence of the employment

relationship and such other employment issues as are raised by way of defense

to the employee's tort action." Est. of Kotsovska v. Liebman, 221 N.J. 568, 587

(2015). Our jurisprudence is replete with examples where the jurisdictional

question has been resolved by the Division, see, e.g., Lapsley v. Twp. of Sparta,

__ N.J. __ (2022), and by the superior court, see, e.g., Ramos v. Browning Ferris

Indus. Inc., 103 N.J. 177 (1986); Hanisko v. Billy Casper Golf Mgmt., Inc., 437

N.J. Super. 349 (App. Div. 2014); Doe v. St. Michael's Med. Ctr., 184 N.J.

Super. 1 (App. Div. 1982).


                                                                              A-3258-20
                                         4
      Indeed, the four recognized grounds for the invocation of the primary

jurisdiction doctrine weigh heavily in plaintiff's favor. The issue: (1) is a matter

"often determined by trial judges and juries," (2) the Division may be "best

suited" for the determination but the issue is not unfamiliar to the superior court,

and (3) there is no risk of inconsistent rulings because (4) plaintiff has declined

to file a petition for benefits in the Division. Est. of Kotsovska, 221 N.J. at 588-

89 (internal quotation marks and citations omitted). In recognizing that these

factors favor plaintiff's position, we conclude the judge abused her discretion in

putting plaintiff to the peculiar burden of prosecuting a claim in another forum

for the sole purpose of proving this other forum lacks jurisdiction over the claim.

      Since both fora are well-equipped and accustomed to deciding issues like

the pivotal issue that prompted the order under review, the question of which

decides depends on where the claim is asserted. Plaintiff commenced his action

in the superior court and, as the suitor and "master of his complaint," Puglia v.

Elk Pipeline, Inc., 226 N.J. 258, 282 (2016), plaintiff was entitled to pursue the

matter in the superior court until such time as defendants are able – if ever – to

show that the occurrence falls within the workers' compensation laws. See Est.

of Kotsovska, 221 N.J. at 591 (recognizing the significance of the suitor's choice

of forum in determining which forum should decide the pivotal issue). The


                                                                              A-3258-20
                                         5
Division does not have exclusive jurisdiction over the claim as pleaded by

plaintiff and, consequently, the Division should not have been assigned by the

trial judge the task of deciding the issue that may determine whether plaintiff

should be relegated to workers' compensation benefits rather than personal

injury damages.

      The order under review is reversed, the transfer order is vacated, and the

matter remanded for the entry of an order denying defendants' motion to dismiss.

We do not retain jurisdiction.




                                                                          A-3258-20
                                       6